TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 29, 2022



                                       NO. 03-20-00449-CV


                                   Horace Marshall, Appellant

                                                  v.

        Estate of Jupitor T. Freeman, a/k/a Jupiter T. Freeman, Deceased, Appellee




      APPEAL FROM THE COUNTY COURT AT LAW NO. 1 OF BELL COUNTY
         BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND SMITH
       REVERSED AND RENDERED -- OPINION BY CHIEF JUSTICE BYRNE




This is an appeal from the judgment signed by the trial court on August 5, 2020. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s judgment. Therefore, the Court reverses the trial court’s judgment and renders

judgment denying the application to probate the will as muniment of title. The appellee shall pay

all costs relating to this appeal, both in this Court and in the court below.